Citation Nr: 0204070	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  96-45 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder including dysthymic disorder as 
secondary to service-connected surgical removal of the left 
kidney.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right kidney disorder as secondary to service-connected 
surgical removal of the left kidney.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and AW


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from a rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).

In a September 1997 decision the Board denied entitlement to 
an increased evaluation for incisional hernia.  The remaining 
issues on appeal were remanded for additional development.  
That development having been completed the case is once more 
before the Board for appellate review.  

In March 2001 the RO notified the veteran about the Veterans 
Claims Assistance Act of 2000 (VCAA) signed into law on 
November 9, 2000.

The veteran subsequently notified the RO later that month 
that he had nothing further to submit with respect to the 
issues on appeal.

In September 2000 CJB, MD, and KW, DO, suggested the presence 
of a post left nephrectomy draining fistula for which 
entitlement to secondary service connection has not been 
formally adjudicated.  


Also a November 2000 Report of Contact suggests that the 
veteran is raising for the first time the issue of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  

Accordingly, as such newly raised issues have been neither 
procedurally prepared nor certified for appellate review, and 
are not inextricably intertwined with the certified issues on 
appeal, the Board is referring them to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  In May 1973 the RO denied service connection for a 
psychiatric disability including a psychosis on a direct, 
presumptive and secondary basis.  

2.  The evidence submitted subsequent to the RO's May 1973 
decision does not bear directly and substantially upon the 
issue under consideration, is either cumulative or redundant, 
and by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  In February 1995 the Board denied entitlement to service 
connection for a right kidney disability as secondary to 
service-connected surgical absence of the left kidney.

4.  Evidence submitted subsequent to the Board's February 
1995 decision does not bear directly and substantially upon 
the issue under consideration, is either cumulative or 
redundant, and by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  Evidence submitted since the May 1973 rating decision 
wherein the RO denied entitlement to service connection for a 
psychiatric disorder as secondary to service-connected 
surgical removal of the left kidney is not new and material, 
and the veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.104(a) 3.156(a), 20.1103 (2001).

2.  Evidence submitted since the February 1995 decision 
wherein the Board denied entitlement to service connection 
for a right kidney disability as secondary to service-
connected surgical absence of the left kidney is not new and 
material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses no evidence 
of a psychiatric or right kidney disorder.  

In October 1968 the RO granted service-connection for 
surgical absence of the left kidney; the remaining right 
kidney was noted as functioning normally.

An August 1969 VA examination general medical examination 
report shows a normal psychiatric evaluation and normal right 
kidney function.

A VA hospital summary reflecting a period of observation from 
December 29, 1972 to January 8, 1973 showed evidence of 
schizophrenia, probably paranoid type.



In February 1973 the RO denied service connection for any 
psychiatric disease on a direct and presumptive basis.  The 
record was absent any evidence of a psychiatric disability in 
service or within the one year presumptive period.  It was 
indicated that an August 1969 VA general medical examination 
report showed a normal psychiatric evaluation.

In May 1973 the RO affirmed the previous denial of service 
connection for a psychiatric disorder to include a psychosis 
and on a secondary basis.

A June 1973 private emergency clinical record revealed an 
impression of anxiety.

In July 1973 the veteran submitted a notice of disagreement 
with the denial of service connection for a psychiatric 
disability.

In January 1975 the RO furnished the veteran a statement of 
the case on the issue of entitlement to service connection 
for a nervous disability to include on a secondary basis, but 
he never perfected his appeal by filing a timely substantive 
appeal.

A July 1976 private hospital record shows treatment for acute 
schizophrenia and acute psychotic behavior.

A January 1978 VA psychiatric examination report showed 
schizophrenic reaction.

A May 1978 VA hospital summary showed schizophrenia, chronic 
undifferentiated type with paranoid features.  

Other medical records continued to show schizophrenia.

In addition, a right kidney disorder was not noted during 
several periods of VA hospitalization and examination from 
the time of discharge to 1987.

On a VA examination in July 1987 it was reported that the 
veteran had normal function of the right kidney with no 
significant documentation of frequent urinary tract 
infections, and on the last compensation and pension 
evaluation the urine was completely free of cells.  
Laboratory studies indicated blood urea nitrogen (BUN) and 
creatinine were normal.  A genitourinary consultant found no 
genitourinary pathology.

An October 1987 excretory urogram showed slight compensatory 
hypertrophy of the right kidney without evidence diagnostic 
of an underlying right kidney disability.  

Following the veteran's claim for service connection for a 
right kidney disorder in March 1992, the RO obtained clinical 
records from a private hospital disclosing treatment during 
1991.  These records disclose that the veteran was seen on 
many occasions during 1991 with complaints of right sided 
pain, and in December he complained of a purulent penile 
discharge.  However, all urinalyses were normal as were blood 
urea nitrogen (BUN) and creatinine levels in October and 
December 1991.  In addition, a renal sonogram in November 
1991 showed a normal right kidney and a kidney-ureter-bladder 
x-ray showed the right renal shadow was normal with no 
evidence of kidney stones.

At a hearing at the RO before a travel board member in 
January 1993 the veteran testified that he developed a right 
kidney disorder about 10 years after service.  He stated that 
he was still getting treatment for a right kidney disorder.  
He stated that a VA physician had advised him that the kidney 
removal in service was in some way related to his liver 
disorder.  He testified he had first sought treatment for a 
right kidney disorder at the JPS Hospital and later at 
several VA facilities.

During a period of VA hospitalization in April 1993, the 
veteran did complain of some radiating pain from the 
nephrectomy site over the right side.  He underwent 
incisional hernia repair in the area of his left nephrectomy 
incision.  A right kidney disorder was not noted at 
discharge.

The veteran was seen in the VA outpatient clinic in March 
1994 with complaints of pain in the right side.  The examiner 
recommended an ultrasound of the right kidney and bladder.  
The ultrasound of the right kidney in March 1994 showed 
compensatory hypertrophy, but no evidence of obstruction and 
no abnormal calcifications. 

In February 1995 the Board denied entitlement to service 
connection for a right kidney disability as secondary to 
service-connected surgical absence of the left kidney.  It 
was determined that a right kidney disability had not been 
demonstrated.

Following the February 1995 Board decision the veteran and 
AW, attended a hearing before a hearing officer at the RO in 
October 1996.  The hearing transcript is on file.  The 
veteran indicated that following the removal of his left 
kidney he developed recurring right kidney infections and 
right kidney weakness.  

A November 1996 VA nephrological examination report shows the 
veteran had a lot of complaints.  Number one was that his 
left kidney was removed thirty years earlier because of 
multiple stones and infections.  It was noted that following 
the operation he complained of discomfort in the right kidney 
area; however, 
all studies were normal.  It was noted that two years prior 
to the examination a complete examination revealed a normally 
functioning right kidney.  Following an objective evaluation 
the reported diagnoses were silent for an identifiable right 
kidney disorder.  

A November 1996 VA psychiatric examination report shows 
schizophrenia.

Also submitted were duplicate service medical records.

Other evidence submitted following the February 1995 Board 
decision consisted of private and VA medical records dating 
between approximately the early 1970's and 2001, a Social 
Security Administration (SSA) disability determination with 
supporting medical evidence and private medical statements.  

All such documents were without mention of an identifiable 
underlying right kidney disability or etiologic link between 
the veteran's psychiatric disability, however diagnosed, and 
service-connected surgical absence of the left kidney.

In particular an October 1999 VA abdominal ultrasonic 
examination showed the right kidney was normal in appearance.

Recently dated pertinent VA laboratory studies (Creatine, BUN 
and urine values) in 2000 suggested a normally functioning 
right kidney.  

A September 2000 up-to-date opinion from CJB, MD, concerned 
the veteran's physical condition.  It was indicated that the 
veteran was having post left nephrectomy complications to 
include the surgical incision with drainage.  It was noted 
that the laboratory work done in the remote past, some five 
or six years earlier, showed no azotemia which suggested that 
the remaining single kidney was carrying the load of a pair 
of kidneys.  Diagnoses were post nephrectomy syndrome, 
dysthymic disorder, hypertension and coronary artery disease. 

A September 2000 statement from KW, DO, similarly was without 
mention of a current right kidney disability.  

Information of record suggests that the veteran failed to 
report for a scheduled VA psychiatric in March 2001 with 
respect to his current claim.


Criteria

New and material evidence

In a May 1973 rating decision the RO denied service 
connection for a psychiatric disability including a psychosis 
on a direct, presumptive and secondary basis.  Such rating 
action is final.  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA. 38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d at 1383.

Absent appeal, a decision of a duly constituted rating agency 
or other agency of original jurisdiction shall be final and 
binding on all VA field offices as to conclusions based on 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. §§ 5104, 7105(c); 38 C.F.R. § 
20.1103.

The law provides that, when a claimant requests that a claim 
be reopened after an appellate decision and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and an adverse 
determination as to either question is appealable.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 2001).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.156(a) (2001).

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100 (2001).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.


The United States Court of Appeals for Veterans Claims 
(Court) has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Stanton v. Brown, 5 
Vet. App. 563 (1993).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition of the claim reviewed.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001); 
Manio v. Derwinski, 1 Vet. App. 140 (1991); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Evidence is considered new when it is not merely cumulative 
of other evidence in the record and is considered material 
when it is relevant and probative of the issue at hand.  To 
justify a reopening of the claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in context of all the 
evidence, both new and old, would change the outcome. Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  The evidence is "new" 
when it is not cumulative of evidence already of record and 
is not "material" when it could not possibly change the 
outcome of the case.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991).

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  
Smith v. Derwinski, 1 Vet. App. 171 (1992).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  
First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Second, if the evidence is new and material the 
Board must reopen the claim and review all of the evidence of 
record to determine the outcome of the claim on the merits.

The first step involves three questions: (1) Is the newly 
presented evidence "new" (not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)? (2) Is 
it "probative" of the issue at hand? (3) If it is new and 
probative, then, in light of all the evidence of record, is 
there a reasonable possibility that the outcome of the claim 
on the merits would be changed?  However, in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit held that 
the Court impermissibly ignored the definition of "material 
evidence" adopted by the Department in 38 C.F.R. § 3.156 and 
without sufficient justification or explanation, rewrote the 
regulation to require, with respect to newly submitted 
evidence, that "there must be a reasonable possibility that 
new evidence, when viewed in the context of all the evidence, 
both old and new, would change the outcome.  See, Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). The Federal Circuit held 
invalid the Colvin test for materiality as it was more 
restrictive than 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  In accordance with the Court ruling in Barnett v. 
Brown, 8 Vet. App. 1 (1995), the Board is obligated to 
address the issue of new and material evidence regardless of 
whether the RO based its determination on that issue.  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Secondary service connection

Service connection may be granted for disability which is 
proximately due to or the result of a service connected 
disability.  38 C.F.R. § 3.310(a) (2001).  

Also, the Court has held that secondary service connection on 
the basis of aggravation is permitted under 38 C.F.R. § 
3.310, and compensation is payable for that degree of 
aggravation of a nonservice connected disability caused by a 
service connected disorder.  Allen v, Brown, 7 Vet. App. 430 
(1995).


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Following receipt of the veteran's application, the 
RO properly notified him of any information and medical, or 
lay evidence necessary to substantiate his claim.  
Furthermore, by virtue of the initial rating decision, 
Statement of the Case, Supplemental Statement of the Case, 
and associated correspondence issued during the pendency of 
this appeal, the veteran was given notice of the information, 
medical evidence necessary to substantiate the claim.  He was 
provided with the laws and regulations pertaining to the 
issues on appeal.  

In September 1997 this case was remanded by the Board for 
additional development of the evidence.  While in remand 
status the RO notified the veteran of the VCAA signed into 
law on November 9, 2000.  He subsequently notified the RO 
that he had no additional evidence to submit in support of 
his claims.

The record shows that in approximately March 2001 the RO 
gratuitously scheduled the veteran for a VA psychiatric 
examination in connection with his claim of whether new and 
material evidence has been presented to reopen a claim of 
entitlement to service connection for a psychiatric disorder 
including dysthymic disorder as secondary to service-
connected surgical removal of the left kidney.  Apparently, 
he failed to report for such an examination.

Importantly, the VCAA states that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured.  The duty to assist is 
limited to obtaining VA records that the Board is on notice 
as to its possible existence and relevance and to obtaining 
evidence from any new source identified by the claimant.  

Significantly, the Board points out that VA's duty to provide 
a medical examination or obtain a medical opinion applies to 
a claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  38 C.F.R. 
§ 3.159; 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) 
(to be codified as 38 C.F.R. § 3.159).  In view of the 
foregoing the Board notes that the provisions of 38 C.F.R. § 
3.655 are not for application at this time.

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since remanding this case would be superfluous and serve no 
useful purpose.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Neither the veteran nor his representative have identified 
any pertinent outstanding records which the RO has not 
attempted to obtain.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


New and Material Evidence

The veteran seeks to reopen his claim of entitlement to 
service connection for a psychiatric disability including 
dysthymic disorder as secondary to service-connected surgical 
absence of the left kidney which the RO last denied in a 
rating decision of May 1973. 

Also, the veteran seeks to reopen his claim of entitlement to 
service connection for a right kidney disability as secondary 
to service-connected surgical absence of the left kidney 
which the Board denied in February 1995. 

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

Following a comprehensive review of the record, the Board 
notes that the extensive medical evidence submitted since the 
RO's May 1973 rating decision continues to lack competent 
medical evidence of an etiologic link between the onset of a 
psychiatric disability, however  diagnosed, and the veteran's 
service-connected surgical absence of the left kidney.  

Moreover, the extensive medical evidence submitted since the 
Board's decision in February 1995 continues to show a 
normally functioning right kidney without evidence of any 
right kidney pathology.  Accordingly, the issue of service 
connection for a right kidney disability as secondary to 
service-connected surgical absence of the left kidney 
essentially has been and remains a moot point and without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

While the extensive evidence submitted may be considered new 
in that it was not previously of record at the time of the 
May 1973 RO rating decision, such evidence is not material as 
it is essentially cumulative and repetitious.



Specifically, at the time of the May 1973 RO rating decision 
no etiologic link or nexus was demonstrated by competent 
medical evidence between a psychiatric disability and the 
veteran's service-connected surgical absence of the left 
kidney.  

The evidence submitted following the May 1973 RO rating 
decision is similarly silent for competent medical evidence 
linking the onset of a psychiatric disability to the 
veteran's service-connected surgical absence of the left 
kidney. 

Also, while the extensive evidence submitted may be 
considered new in that it was not previously of record at the 
time of  the February 1995 Board decision, such evidence is 
not material. 

No right kidney disorder was demonstrated by the evidence 
considered by the Board in February 1995.  The evidence 
submitted following the February 1995 Board decision is 
similarly silent for any objective findings demonstrating the 
presence of an underlying right kidney disability.  Pertinent 
objective findings have confirmed the presence of a normal 
functioning right kidney, currently.  

The Board notes that in March 1995 the Court held that 
service connection may not only be granted for a disorder as 
proximately due to or the result of a service-connected 
disability, but when such disorder is aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  This represented a liberalization of the 
law providing for grants of service connection on a secondary 
basis.

The Court has also held that when a provision of law or 
regulation creates a new basis of entitlement to benefits, an 
applicant's claim of entitlement under such law or regulation 
is a claim separate and distinct from a claim previously 
filed and finally denied prior to the liberalizing law or 
regulation.  Spencer v. Brown, 4 Vet. App. 283, 288-89 
(1993), aff'd per 1 F.3d 368 (Fed. Cir. 1994).  



However, in the present case a new basis of entitlement to 
benefits is not demonstrated as the record continues to lack 
competent medical evidence of a right kidney disability and 
the veteran does not claim that his psychiatric disability is 
aggravated by his service-connected surgical absence of the 
left kidney.  

The veteran maintains that he developed both a psychiatric 
disability including a dysthymic disorder and a right kidney 
disability secondary to service-connected surgical absence of 
the left kidney.  However, the Board points out that the 
Court has held that while a lay person is competent to 
testify as to facts within his own observation and 
recollection, such as visible symptoms, a lay person such as 
the appellant is not competent to provide probative evidence 
as to matters requiring expertise derived from specialized 
medical education, training or experience, such as matters 
relating to a diagnosis or medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Overall, such added evidence does not bear directly and 
substantially on the specific issues at hand, and is either 
cumulative or redundant; and by itself or in combination with 
the other evidence, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims.  The additional evidence is not both new 
and material.  Accordingly, the veteran's claims of 
entitlement to service connection for a psychiatric 
disability including a dysthymic disability and a right 
kidney disability as secondary to service-connected surgical 
absence of the left kidney are not reopened.  38 C.F.R. 
§ 3.156(a).  


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
psychiatric disability including a dysthymic disorder as 
secondary to service-connected surgical absence of the left 
kidney, the appeal is denied.

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
right kidney disability as secondary to service-connected 
surgical absence of the left kidney, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.


? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

